EXHIBIT 10.3

 

ENCORE MEDICAL CORPORATION

AMENDED AND RESTATED 1997 DISTRIBUTOR ADVISORY PANEL STOCK OPTION PLAN

 

EXPLANATORY NOTE: On December 4, 2003, the stockholders of Encore Medical
Corporation approved an amendment to the 1997 Distributor Advisory Panel Stock
Option Plan increasing the number of shares of common stock reserved for
issuance under the plan by one million shares (1,000,000) to an aggregate of one
million two hundred thousand (1,200,000) shares.

 

1.    Purpose.    This Amended and Restated 1997 Distributor Advisory Panel
Stock Option Plan (the “Plan”) of Encore Medical Corporation, a Delaware
corporation (the “Company”), for distributors affiliated with the Company or an
affiliate of the Company, is intended to advance the best interest of the
Company by providing such individuals, who have substantial responsibility for
marketing and selling the Company’s or the Company’s affiliates products, with
compensation and by increasing their proprietary interest in the success of the
Company — thereby encouraging them to remain involved in the Company’s marketing
effort.

 

2.    Administration.    The Plan shall be administered by a committee to be
appointed by the Board of Directors of the Company (the “Committee”); and all
questions of interpretation and application of the Plan, or of options granted
hereunder (the “Options”), shall be subject to the determination, which shall be
final and binding, of a majority of the whole Committee. The Committee shall
consist of not less than three (3) members. Meetings shall be held at such times
and places as shall be determined by the Committee. A majority of the members of
the Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. In addition, the Committee may take any
action otherwise proper under the Plan by the unanimous written consent of its
members. The determinations of the Committee on all matters referred to in this
Plan shall be conclusive. No member of the Committee shall be liable for any act
or omission of any other member of the Committee or for any act or omission on
his or her own part, including, but not limited to, the exercise of any power or
discretion given to him or her under the Plan, except those resulting from his
or her own gross negligence or willful misconduct.

 

3.    Option Shares.    The shares subject to the Options and other provisions
of the Plan shall be shares of the Company’s Common Stock, $0.001 par value (the
“Common Stock”). The total amount of the Common Stock with respect to which
Options may be granted under the Plan shall not exceed, in the aggregate, one
million two hundred thousand (1,200,000) shares; provided, however, that such
aggregate number of shares shall be subject to adjustment in accordance with the
provisions of Paragraph 16 hereof. Such shares may be treasury shares or
authorized but unissued shares. In the event that any outstanding Option granted
under the Plan shall expire or terminate, the shares of Common Stock allocable
to the unexercised portion of such Option may again be subject to an Option
under the Plan.

 

4.    Authority to Grant Options.    The Committee may grant from time to time,
as it shall from time to time determine, to an eligible person, an Option or
Options to buy a stated number of shares of Common Stock under the terms and
conditions of the Plan. Subject only to any applicable limitations set forth in
the Plan, the number of shares of Common Stock to be covered by any Option shall
be as determined by the Committee. No tandem Options may be issued, that is, no
Option may be granted the exercise of which would affect the exercisability of
any other outstanding Option held by the optionee.

 

5.    Eligibility.    The persons or entities who shall be eligible to
participate in the Plan shall be those persons or entities who are serving as
sales representatives for the Company’s or the Company’s affiliates’ products.

 

6.    Grants to Distributors.    All persons or entities who have entered into
Sales Representative Agreements with the Company shall be eligible to
participate in the Plan and shall be granted Options as determined by the
Committee.

 

7.    Option Price.    The price at which shares may be purchased pursuant to
Options may be equal to, less than or greater than the fair market value of the
shares of Common Stock on the date the Option is granted, as the Committee in
its discretion may provide. The term “fair market value” shall mean such amount
determined in good faith by the Board of Directors of the Company or, in absence
of a determination by the Board, by the

 

1



--------------------------------------------------------------------------------

Committee; provided, however, that during such time as the Common Stock is
traded in the over-the-counter market, but is not listed upon the NASDAQ
quotation system or an established stock exchange, the fair market value per
share shall be the mean between dealer “bid” and “ask” prices of the Common
Stock in the New York over-the-counter market on the day the Option is granted,
as reported by the National Association of Securities Dealers, Inc.; and
provided further, that if the Common Stock is traded on the NASDAQ quotation
system or is listed on an established stock exchange or exchanges, such fair
market value shall be deemed to be the closing price of the Common Stock as
reported for that day in The Wall Street Journal listing of composite
transactions for such stock exchange or exchanges on the day the Option is
granted, or if no sale of Common Stock shall have been made on any stock
exchange on that day, on the preceding day on which there was a sale of such
stock as reported.

 

8.    Duration of Options.    No Option shall be exercisable after the
expiration of ten (10) years from the date such Option is granted. The Committee
in its discretion may provide that an Option shall be exercisable during such
ten (10)-year period or any lesser period of time, and each Option shall be
subject to earlier termination as hereinafter provided.

 

9.    Amount Exercisable.

 

(a)    Each Option may be exercised, so long as it is valid and outstanding,
from time to time, in part or as a whole, subject to the provisions of Paragraph
10 hereof and to such other conditions as the Committee, in its sole discretion,
may provide.

 

(b)    A “Change of Control” for purposes of this Plan shall mean the
acquisition by a single entity or group of affiliated entities of more than
eighty percent (80%) of the Common Stock of the Company issued and outstanding
immediately prior to such acquisition; or the dissolution or liquidation of the
Company, or the consummation of any merger or consolidation of the Company or
any sale or other disposition of all or substantially all of its assets, if the
shareholders of the Company immediately before such transaction own, immediately
after consummation of such transaction, equity securities (other than options
and other rights to acquire equity securities) possessing less than twenty
percent (20%) of the voting power of the surviving or acquiring corporation.

 

(i)    Change of Control with Provision Being Made Therefor.    If provision be
made in writing in connection with a Change of Control for the assumption and
continuance of any Option granted under the Plan, or the substitution for such
Option of a new Option covering the shares of the successor corporation, with
the appropriate adjustment as to number and kind of shares and prices, the
Option granted under the Plan, or the new Option substituted therefor, as the
case may be, shall continue in the manner and under the terms provided.

 

(ii)    Change of Control Without Provision Being Made Therefor.    In the event
provision is not made in connection with a Change of Control for the continuance
and assumption of Options granted under the Plan or for the substitution of any
Option covering the shares of the successor corporation, then if the Committee
waives any limitations set forth in, or imposed pursuant to Paragraph 9(a)
hereof, the holder of any such vested Option shall be entitled, prior to the
effective date of any such Change of Control, to purchase the full number of
shares not previously exercised under such vested Option, without regard to the
determination as to the periods and installments of exercisability made pursuant
to Paragraph 9(a) if (and only if) such Option has not at that time expired or
been terminated, failing which purchase, any unexercised portion shall be deemed
canceled as of the effective date of such Change of Control.

 

(iii)    All adjustments under this Paragraph 9(b) shall be made by the
Committee, whose determination as to what adjustments shall be made and the
extent thereof, shall be final, binding and conclusive for all purposes of the
Plan.

 

10.    Exercise of Options.    Options shall be exercised by the delivery of
written notice to the Company setting forth the number of shares with respect to
which the Option is to be exercised and specifying the address

 

2



--------------------------------------------------------------------------------

to which the certificates for such shares are to be mailed, together with full
payment of the Option price of such shares and such other items as may be
required pursuant to Paragraph 13 hereof. “Full payment” shall mean the full
exercise price in cash, certified check, bank draft, or postal or express money
order payable to the order of the Company. No options shall be exercisable
except in respect of whole shares of Stock. Payment in full or part may also be
made in the form of shares of Common Stock not then subject to restrictions.
Shares of Common Stock so surrendered shall be valued at fair market value on
the exercise date. Not less than five hundred (500) shares of Common Stock may
be purchased at one time unless the number purchased is the total number at the
time available for purchase under the terms of the Option. As promptly as
practicable after receipt of such written notification and payment, the Company
shall deliver to the optionee a certificate for the number of shares with
respect to which such Option has been so exercised, issued in the optionee’s
name; provided that such delivery shall be deemed effected for all purposes when
a stock transfer agent of the Company shall have deposited such certificate in
the United States mail, addressed to the optionee, at the address specified
pursuant to this Paragraph 10. The delivery of a certificate upon the exercise
of Options may, in the discretion of the Committee, be conditioned upon payment
to the Company by the person exercising such Option of the amount, determined by
the Company, of any tax liability of the Company resulting from such exercise.
The Company shall have the right to deduct any sums that the Committee
reasonably determines that federal, state or local tax law requires to be
withheld with respect to the exercise of any Option or as otherwise may be
required by those laws. The Company may require as a condition to issuing shares
of Common Stock upon exercise of the Option that the optionee or other person
exercising the Option pay any sums that federal, state or local tax law requires
to be withheld with respect to the exercise. The Company shall not be obligated
to advise any optionee of the existence of the tax or the amount which the
Company will be so required to withhold.

 

11.    Non-Transferability of Options; Stock Transfer Restrictions.    Except
with the prior written consent of the Company in its sole discretion, Options
shall not be transferable by the optionee otherwise than by will or under the
laws of descent and distribution and shall be exercisable, during his or her
lifetime, only by him or her or by the optionee’s duly appointed guardian or
personal representative or by the optionee’s authorized representative.

 

12.    Termination of Service as Sales Representative or Death of
Optionee.    Except as may be otherwise expressly provided herein, or unless
otherwise provided for by the Committee, any unvested Options shall terminate on
the earlier of the date specified pursuant to Paragraph 8 hereof or no later
than one (1) day less than one (1) month following termination of affiliation
between the Company and the optionee for any reason, for or without cause. After
the death of the optionee, his or her executors, administrators, or any person
or persons to whom his or her Option may be transferred, by will or by the laws
of descent and distribution, shall have the right to exercise the Option, in
whole or in part (subject to any limitations set forth in, or imposed pursuant
to, Paragraph 9(a) hereof).

 

13.    Requirements of Law.

 

(a)    The Company shall not be required to sell or issue any shares pursuant to
any Option if the issuance of such shares shall constitute a violation by the
optionee or the Company of any provisions of any law or regulation of any
governmental authority. If a registration statement under the Securities Act of
1933, as amended, and any applicable state securities or Blue Sky laws (the
“Securities Laws”) is not in effect with respect to the shares of Common Stock
issuable pursuant to any Option, the Company may require the optionee to make
certain representations and may require an opinion of counsel satisfactory to
the Company to the effect that such registration is not required. Any
determination in this connection by the Company shall be final, binding, and
conclusive.

 

(b)    Upon exercise of any Option, the Company shall not be required to issue
such shares unless the Company has received evidence satisfactory to it to the
effect that the holder of such Option will not transfer such shares except
pursuant to a registration statement in effect under the Securities Laws or
unless an opinion of counsel satisfactory to the Company has been received by
the Company to the effect that such registration is not required. Any
determination in this connection by the Company shall be final, binding, and
conclusive.

 

3



--------------------------------------------------------------------------------

(c)    In the event the shares issuable on exercise of an Option are not
registered under the Securities Laws, the Company may imprint the following
legend or any other legend that counsel for the Company considers necessary or
advisable to comply with the Securities Laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR QUALIFIED
UNDER THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE
APPLICABLE STATE SECURITIES LAWS OF ANY STATE. WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED,
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933 OR APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.

 

(d)    The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Laws, and in the event any
shares are so registered, the Company may remove any legend on certificates
representing such shares. The Company shall not be obligated to take any other
affirmative action in order to cause the exercise of an Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

 

14.    No Rights as Stockholder.    No optionee shall have rights as a
stockholder with respect to shares covered by his or her Option until the date
of issuance of a stock certificate for such shares; no adjustment for dividends
(other than stock dividends under Paragraph 16) or otherwise shall be made if
the record date therefor is prior to the date of issuance of such certificate.

 

15.    Engagement Obligations.    The granting of any Option shall not impose
upon the Company or any affiliate of the Company any obligation to engage or
continue to engage any optionee, and the right of the Company or any affiliate
of the Company to terminate the engagement of any distributor shall not be
diminished or affected by reason of the fact that an Option has been granted to
him or her.

 

16.    Changes in the Company’s Capital Structure.

 

(a)    The existence of outstanding Options shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred, or prior preference
stock ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(b)    If, while there are outstanding Options, the Company shall effect a
subdivision or consolidation of shares or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of the Common Stock outstanding without receiving compensation therefor
in money, services, or property, then: (i) in the event of an increase in the
number of such shares outstanding, the number of shares of Common Stock then
subject to Options thereunder shall be proportionately increased, and the cash
consideration payable per share shall be proportionately reduced; (ii) in the
event of a reduction in the number of such shares outstanding, the number of
shares of Common Stock then subject to Options thereunder shall be
proportionately reduced, and the cash consideration payable per share shall be
proportionately increased; and (iii) the number of shares then available for
Options thereunder shall be proportionately increased or decreased, as the case
may be.

 

(c)    After a merger of one or more corporations into the Company, each holder
of an outstanding Option shall, at no additional cost, be entitled upon exercise
of such Option to receive (subject to any

 

4



--------------------------------------------------------------------------------

required action by stockholders) in lieu of the number of shares as to which
such Option shall then be so exercisable, the number and class of shares of
stock or other securities to which such holder would have been entitled pursuant
to the terms of the agreement of merger if, immediately prior to such merger,
such holder had been the holder of record of a number of shares of Common Stock
equal to the number of shares as to which such Option shall be so exercised.

 

(d)    If the Company is merged into or consolidated with another corporation
under circumstances where the Company is not the surviving corporation or where
the Company will be a wholly owned subsidiary of another corporation, or if the
Company sells or otherwise disposes of all or substantially all of its property
or assets to another corporation while unexercised, vested Options remain
outstanding under the Plan, then:

 

(i)    subject to the provisions of clause (ii) below, after the effective date
of such merger, consolidation, or sale, as the case may be, each holder of an
outstanding vested Option shall be entitled, upon exercise of such vested
Option, to receive, in lieu of shares of Common Stock, the number and class of
shares of such stock, other securities, cash, and other property or rights as
the holders of shares of Common Stock received pursuant to the terms of the
merger, consolidation, or sale and to which he or she would have been entitled
if, immediately prior to such merger, consolidation, or sale, he or she had been
the holder of record of a number of shares of Common Stock equal to the number
of shares as to which such vested Option shall be so exercised; and

 

(ii)    all outstanding Options may be canceled by the Board of Directors of the
Company as of the effective date of any such merger, consolidation, or sale,
provided that (x) written notice of such cancellation is given to each holder of
a vested or non-vested Option not later than thirty (30) days prior to such
effective date and (y) each holder of a vested Option shall have the right to
exercise such vested Option in full (without regard to any limitations set forth
in or imposed pursuant to Paragraph 9(a) hereof) during the said thirty (30)-day
period preceding the effective date of such merger, consolidation, or sale.

 

(e)    Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock then
subject to outstanding Options.

 

17.    Amendment or Termination of Plan.    The Board may at any time suspend,
amend or terminate the Plan and may, with the consent of the holder of an
Option, make such modifications of the terms and conditions of such holder’s
Option as it shall deem advisable. No Option may be granted during any
suspension of the Plan or after such termination. The amendment, suspension or
termination of the Plan shall not, without the consent of the optionee, alter or
impair any rights or obligations under any Option theretofore granted under the
Plan.

 

18.    Written Agreement.    Each Option granted thereunder shall be embodied in
a written option agreement that shall be subject to the terms and conditions
prescribed above, and shall be signed by the optionee and by the Chairman of the
Board, the President, or any Vice President of the Company for and in the name
and on behalf of the Company. Such an option agreement shall contain such other
provisions as the Committee in its discretion shall deem advisable.

 

19.    Indemnification of Committee.    The Company shall indemnify each present
and future member of the Committee against, and each member of the Committee
shall be entitled without further act on his or her part to indemnity from the
Company for, all expenses (including the amount of judgments and the amount of
approved settlements made with a view to the curtailment of costs of litigation,
other than amounts of paid to the Company itself) reasonably incurred by him or
her in connection with or arising out of any action, suit, or proceeding in
which he or she may be involved by reason of his or her being or having been a
member of the Committee,

 

5



--------------------------------------------------------------------------------

whether or not he or she continues to be such member of the Committee at the
time of incurring such expenses; provided, however, that such indemnity shall
not include any expenses incurred by any such member of the Committee (i) in
respect of matters as to which he or she shall be finally adjudged in any such
action, suit, or proceeding to have been guilty of gross negligence or willful
misconduct in the performance of his or her duty as such member of the Committee
or (ii) in respect of any matter in which any settlement is effected, to an
amount in excess of the amount approved by the Company on the advise of its
legal counsel; and provided further, that no right of indemnification under the
provisions set forth herein shall be available to or enforceable by any such
member of the Committee unless, within sixty (60) days after institution of any
such action, suit, or proceeding, he or she shall have offered the Company, in
writing, the opportunity to handle and defend same at its own expense. The
foregoing right of indemnification shall inure to the benefit of the heirs,
executors, or administrators of each such member of the Committee and shall be
in addition to all other rights to which such member of the Committee may be
entitled as a matter of law, contract, or otherwise.

 

20.    Time of Grant and Exercise.

 

(a)    The granting of an Option pursuant to the Plan shall take place at the
time of the Committee’s action, as described in Paragraph 2 hereof; provided,
however, that if the appropriate resolutions of the Committee indicate that an
Option is to be granted as of and at some future date, the date of grant shall
be such future date. In the event action by the Committee is taken by written
consent of its members, the action by the Committee shall be deemed to have been
taken at the time the last member required for a valid action of the Committee
signs the consent.

 

(b)    An Option shall be deemed to be exercised when the Secretary of the
Company receives written notice of such exercise from the person entitled to
exercise the Option together with payment of the purchase price made in
accordance with Paragraph 10 of the Plan.

 

21.    Information Confidential.    As partial consideration for the granting of
each Option thereunder, the optionee shall agree with the Company that he will
keep confidential all information and knowledge which he has relating to the
manner and amount of his participation in the Plan; provided, however, that such
information may be given in confidence to the optionee’s spouse or to a
financial institution to the extent that such information is necessary in order
to secure a loan. In the event any breach of this promise comes to the attention
of the Board of Directors, it shall take into consideration such breach, in
determining whether to recommend the grant of any future Option or Options to
such optionee, as a factor militating against the advisability of granting any
such future Option or Options to such optionee.

 

22.    Execution of Receipts and Releases.    Any payment or any issuance or
transfer of shares of Common Stock to the optionee, or to his legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons thereunder. The Board of Directors may require any optionee, legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as it shall
determine.

 

23.    No Guarantee of Interests.    Neither the Board of Directors nor the
Company guarantees the Common Stock of the Company from loss or depreciation.

 

24.    Payment of Expenses.    All expenses incident to the administration,
termination or protection of the Plan, including, but not limited to, legal and
accounting fees, shall be paid by the Company.

 

25.    Severability.    In the event any provision of this Plan shall be held to
be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions hereof, but shall be fully severable and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included herein.

 

26.    Notice.    Whenever any notice is required or permitted thereunder, such
notice must be in writing and personally delivered or sent by mail. Except as
otherwise provided in Paragraph 20 of this Plan, any notice

 

6



--------------------------------------------------------------------------------

required or permitted to be delivered thereunder shall be deemed to be delivered
on the date on which it is personally delivered or, whether actually received or
not, on the third (3rd) business day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or an optionee may
change, at any time and from time to time, by written notice to the other, the
address which it or he had theretofore specified for receiving notices.

 

27.    Waiver of Notices.    Any person entitled to notice thereunder may waive
such notice.

 

28.    Successors.    The Plan shall be binding upon the Optionee, his heirs,
legatees and legal representatives, upon the Company, its successors and assigns
and upon the Board of Directors and its successors.

 

29.    Headings.    The titles and headings of sections and paragraphs are
included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

 

30.    Word Usage.    Words used in the masculine shall apply to the feminine
where applicable and, wherever the context of this Plan dictates, the plural
shall be read as the singular and the singular as the plural.

 

31.    Effective Date of Plan.    The Plan shall become effective and shall be
deemed to have been adopted on April 4, 1997. No Option shall be granted
pursuant to the Plan after December 31, 2006.

 

7